DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 12/23/2020 that has been entered, wherein claims 1-12 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US 2021/0066409 A1).
Regarding claim 1, Fan teaches an organic light emitting display apparatus(Fig. 5), comprising: 
an organic light emitting display panel(Fig. 1) including a display area(AA) and a non- display area(area outside of AA), the display area(AA) including a transparent area(A, ¶0036), a buffer area(B, ¶0036) provided outside the transparent area(A, ¶0036), and an opaque area(C, ¶0035-36) provided outside the buffer area(B, ¶0036); 
a camera(not illustrated, ¶0036) provided in the transparent area(A, ¶0036) in a rear surface of the organic light emitting display panel(Fig. 1) to photograph(¶0036) a region in a forward direction with respect to the organic light emitting display panel(Fig. 1); and 
a transparent area pixel driving circuit(DL1, ¶0040) provided in the buffer area(B, ¶0036) to drive a transparent area organic light emitting diode(P1, ¶0032) provided in the transparent area(A, ¶0036), 
wherein the transparent area organic light emitting diode(P1, ¶0032)  is connected to the transparent area pixel driving circuit(DL1, ¶0040) through a transparent area electrode line(L, Fig. 10, ¶0047).

Regarding claim 3, Fan teaches the organic light emitting display apparatus of claim 1, further comprising: 
a plurality of buffer area organic light emitting diodes(P2, ¶0039) provided in the buffer area(B, ¶0036); and 
a plurality of buffer area pixel driving circuits(DL2, ¶0033) provided in the buffer area(B, ¶0036) to drive the plurality of buffer area organic light emitting diodes(P2, ¶0039), 
wherein a plurality of transparent area pixel driving circuits(DL1, ¶0040) are provided in the buffer area(B, ¶0036).

Regarding claim 5, Fan teaches the organic light emitting display apparatus of claim 3, wherein at least two of a plurality of transparent area electrode lines(L, Fig. 10, ¶0047) are disposed apart from each other on the same layer(¶0047). 

Regarding claim 7, Fan teaches the organic light emitting display apparatus of claim 1, wherein a plurality of transparent area electrode lines(L, Fig. 10, ¶0047) connecting a plurality of transparent area pixel driving circuits(DL1, ¶0040) to a plurality of transparent area organic light emitting diodes(P1, ¶0032) extend in a direction from the buffer area(B, ¶0036) to the transparent area(A, ¶0036), and a plurality of transparent area organic light emitting diodes(P1, ¶0032) provided in the transparent area(A, ¶0036) are disposed in a direction parallel to the plurality of transparent area electrode lines(L, Fig. 10, ¶0047).

Regarding claim 12, Fan teaches the organic light emitting display apparatus of claim 1, wherein the transparent area(A, ¶0036) is provided between two buffer areas(B, ¶0036), and a plurality of opaque areas(C, ¶0035-36) are respectively provided outside the two buffer area(B, ¶0036).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2021/0066409 A1) in view of Chang et al. (US 2022/0093682 A1).
Regarding claim 2, Fan teaches the organic light emitting display apparatus of claim 1, wherein a density of a plurality of opaque area organic light emitting diodes(P3, ¶0039) provided in the opaque area(C, ¶0035-36) is higher(¶0036) than a density of a plurality of buffer area organic light emitting diodes(P2, ¶0039) provided in the buffer area(B, ¶0036).

Fan is silent in regards to a density of a plurality of buffer area organic light emitting diodes(P2, ¶0039) provided in the buffer area(B, ¶0036) is higher than a density of a plurality of transparent area organic light emitting diodes(P1, ¶0032) provided in the transparent area(A, ¶0036).

Chang teaches an organic light emitting display apparatus(Fig. 2) wherein a density of a plurality of buffer area organic light emitting diodes(31, ¶0028) provided in the buffer area(30, ¶0044) is higher(¶0044, Fig. 2) than a density of a plurality of transparent area organic light emitting diodes(11, ¶0032) provided in the transparent area(10, ¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan, so that a density of a plurality of buffer area organic light emitting diodes provided in the buffer area is higher than a density of a plurality of transparent area organic light emitting diodes provided in the transparent area, as taught by Chang, so that there will be extra space buffer area for arranging the transparent area pixel driving circuits(¶0044).

Regarding claim 6, Fan teaches the organic light emitting display apparatus of claim 1, but is silent in regards to a size of each of a plurality of transparent area organic light emitting diodes(P1, ¶0032) is greater than a size of each of a plurality of opaque area organic light emitting diodes(P3, ¶0039) provided in the opaque area(C, ¶0035-36).

Chang teaches an organic light emitting display apparatus(Fig. 2) wherein a size of each of a plurality of transparent area organic light emitting diodes(11, ¶0031) is greater(Fig. 2) than a size of each of a plurality of opaque area organic light emitting diodes(21, ¶0037) provided in the opaque area(20, ¶0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan, so that a size of each of a plurality of transparent area organic light emitting diodes is greater than a size of each of a plurality of opaque area organic light emitting diodes provided in the opaque area, as taught by Chang, so that full-screen display of the display substrate can be realized while ensuring normal operations of the photosensitive components while making display effects of the transparent, buffer and opaque areas more consistent(¶0030) and avoids a significant difference between the transparent, buffer and opaque areas resulting in improve user experience(¶0043).

Regarding claim 8, Fan teaches the organic light emitting display apparatus of claim 7, but is silent in regards to, in the plurality of transparent area electrode lines(L, Fig. 10, ¶0047), first to nth transparent area electrode lines(L, Fig. 10, ¶0047) connected to first to nt transparent area organic light emitting diodes(P1, ¶0032) disposed along the plurality of transparent area electrode lines(L, Fig. 10, ¶0047) from an adjacent region adjacent to the buffer area(B, ¶0036) are provided at first sides of the first to nth transparent area organic light emitting diodes(P1, ¶0032), and n+1th to 2nt transparent area electrode lines(L, Fig. 10, ¶0047) connected to n+1th to 2nth transparent area organic light emitting diodes(P1, ¶0032) are provided at second sides of first to 2nth transparent area organic light emitting diodes(P1, ¶0032), where n is an integer of 2 or more.

Chang teaches an organic light emitting display apparatus(Fig. 3) wherein in the plurality of transparent area electrode lines(13, ¶0031), first to nth transparent area electrode lines(13, ¶0031) connected to first to nth transparent area organic light emitting diodes(11, ¶0031) disposed along the plurality of transparent area electrode lines(13, ¶0031) from an adjacent region adjacent to the buffer area(30, ¶0044) are provided at first sides of the first to nth transparent area organic light emitting diodes(11, ¶0031), and n+1th to 2nth transparent area electrode lines(13, ¶0031) connected to n+1th to 2nth transparent area organic light emitting diodes(11, ¶0031) are provided at second sides of first to 2nth transparent area organic light emitting diodes(11, ¶0031), where n is an integer of 2 or more(please see examiner annotated Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan, so that in the plurality of transparent area electrode lines, first to nth transparent area electrode lines connected to first to nt transparent area organic light emitting diodes disposed along the plurality of transparent area electrode lines from an adjacent region adjacent to the buffer area are provided at first sides of the first to nth transparent area organic light emitting diodes, and n+1th to 2nt transparent area electrode line connected to n+1th to 2nth transparent area organic light emitting diodes are provided at second sides of first to 2nth transparent area organic light emitting diodes, where n is an integer of 2 or more, as taught by Chang, so that the lengths of wirings between the sub-pixels  and corresponding pixel circuits can be shorter, which helps to simplify the complexity of wiring(¶0038).

    PNG
    media_image1.png
    586
    642
    media_image1.png
    Greyscale

Regarding claim 11, Fan teaches the organic light emitting display apparatus of claim 1, wherein a size of a buffer area organic light emitting diode(P2, ¶0039) provided in the buffer area(B, ¶0036) is greater(¶0040) than a size of the opaque area organic light emitting diode(P3, ¶0039).

Fan is silent in regards to a size of each of the transparent area organic light emitting diode(P1, ¶0032) is greater than a size of an opaque area organic light emitting diodes(P3, ¶0039) provided in the opaque area(C, ¶0035-36), and a size of a buffer area organic light emitting diode(P2, ¶0039) provided in the buffer area(B, ¶0036) is less than a size of the transparent area organic light emitting diode(P1, ¶0032).

Chang teaches an organic light emitting display apparatus(Fig. 2) wherein a size of each of a the transparent area organic light emitting diodes(11, ¶0031) is greater(Fig. 2) than a size of an opaque area organic light emitting diodes(21, ¶0037) provided in the opaque area(20, ¶0033), and a size of a buffer area organic light emitting diodes(31, ¶0028) provided in the buffer area(30, ¶0044) is less(Fig. 2) than a size of the transparent area organic light emitting diode(11, ¶0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan, so that a size of each of the transparent area organic light emitting diode is greater than a size of an opaque area organic light emitting diodes provided in the opaque area, and a size of a buffer area organic light emitting diode provided in the buffer area is less than a size of the transparent area organic light emitting diode, as taught by Chang, so that full-screen display of the display substrate can be realized while ensuring normal operations of the photosensitive components while making display effects of the transparent, buffer and opaque areas more consistent(¶0030) and avoids a significant difference between the transparent, buffer and opaque areas resulting in improve user experience(¶0043).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2021/0066409 A1) in view of Zhao et al. (US 2021/0408200 A1).
Regarding claim 4, Fan teaches the organic light emitting display apparatus of claim 3, but is silent in regards to at least two of a plurality of transparent area electrode lines(L, Fig. 10, ¶0047) are provided on different layers with an insulation layer therebetween.

Zhao teaches an organic light emitting display apparatus(Fig. 5A) wherein at least two of a plurality of transparent area electrode lines(1053,1052, 1051, ¶0067) are provided on different layers(¶0060) with an insulation layer(104, ¶0067) therebetween. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Fan, so that at least two of a plurality of transparent area electrode lines are provided on different layers with an insulation layer therebetween, as taught by Zhao, in order increase space on the different layers to allow a distance between each two adjacent transparent area electrode lines on a same layer to greater than 2 μm to prevent short-circuiting between two adjacent transparent area electrode lines on the same layer, and a line width of the transparent area electrode lines is greater than 1 μm to prevent the transparent area electrode lines from open-circuiting due to the line width being too narrow(¶0060).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2021/0066409 A1) and Chang et al. (US 2022/0093682 A1) as applied to claim 8 above, further in view of Maruyama et al. (US 2012/0007496 A1) .
Regarding claim 9, Fan in view of Chang, teaches the organic light emitting display apparatus of claim 8, but is silent in regards to as a length of each of the first to 2nth transparent area electrode lines(L, Fig. 10, ¶0047) increases, a thickness of each of the first to 2nth transparent area electrode lines(L, Fig. 10, ¶0047) increases.

Maruyama teaches an organic light emitting display apparatus(Fig. 4) wherein as a length of each of the first to 2nth transparent area electrode lines(CR, CG, CB, ¶0048) increases, a thickness(WR, WG, WB) of each of the first to 2nth transparent area electrode lines(CR, CG, CB, ¶0048) increases(¶0049, ¶0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang so that as a length of each of the first to 2nth transparent area electrode lines increases, a thickness of each of the first to 2nth transparent area electrode lines increases, as taught by Maruyama, in order to set the voltage drop in each light emitting pixel to substantially the same value, and equalize the element characteristic of each light emitting pixel resulting in organic EL lighting apparatus which can emit light with a uniform luminosity(¶0054).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2021/0066409 A1) in view of Chiba et al. (2007/0264525 A1).
Regarding claim 10, Fan teaches the organic light emitting display apparatus of claim 1, comprising a cathode(c, ¶0040) included in the transparent area organic light emitting diode(P1, ¶0032), 
a cathode(c, ¶0040) included in a buffer area organic light emitting diode(P2, ¶0039) provided in the buffer area(B, ¶0036), and 
a cathode(c, ¶0040) included in an opaque area organic light emitting diode opaque area organic light emitting diodes(P3, ¶0039) provided in the opaque area(C, ¶0035-36).

Fan is not relied on to teach a cathode(c, ¶0040) included in the transparent area organic light emitting diode(P1, ¶0032) comprises a transparent metal, 
a cathode(c, ¶0040) included in a buffer area(B, ¶0036) organic light emitting diode provided in the buffer area(B, ¶0036) comprises a transparent metal, and 
a cathode(c, ¶0040) included in an opaque area organic light emitting diode opaque area organic light emitting diodes(P3, ¶0039) provided in the opaque area(C, ¶0035-36) comprises a double layer which includes an opaque metal and a transparent metal.

Chiba teaches an organic light emitting display apparatus(Fig. 3) wherein the cathode(27a, ¶0040) is comprises a double layer which includes an opaque metal(first layer of non-transparent metallic material, ¶0040) and a transparent metal(second layer of transparent conductive metallic compound, ¶0040). Inserting the double layer cathode of Chiba into the transparent area organic light emitting diode, 
buffer area organic light emitting diode and opaque area organic light emitting diode of Fan would result in a cathode included in the transparent area organic light emitting diode comprises a transparent metal, a cathode included in a buffer area organic light emitting diode provided in the buffer area comprises a transparent metal, and 
a cathode included in an opaque area organic light emitting diode opaque area organic light emitting diodes provided in the opaque area comprises a double layer which includes an opaque metal and a transparent metal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan, so that a cathode included in the transparent area organic light emitting diode comprises a transparent metal, a cathode included in a buffer area organic light emitting diode provided in the buffer area comprises a transparent metal, and a cathode included in an opaque area organic light emitting diode opaque area organic light emitting diodes provided in the opaque area comprises a double layer which includes an opaque metal and a transparent metal, as taught by Chiba, in order to have a relatively low work function cathode(¶0042) in order to increase the efficiency of electron injection and luminous of the organic layer(¶0043).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892